DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 10/27/2021 has been received and entered into record. 

Response to Amendment
	Applicant's amendment filed 10/27/2021 has been received and entered into record. As a result, claims 1-8 and 11-17 have been amended and claims 9 and 10 have been canceled. Therefore, claims 1-8 and 11-17 are presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"connector modules configured to collect", "event engine that receives" in claim 1;
"event engine is configured to build" in claim 7;
"event engine is configured to use" in claim 8;
"analytics engine configured to identify" in claim 11;
"event engine is configured to send commands" in claim 12;
"publishing API configured to allow" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structures to perform the claimed functions regarding: "collect metadata", "receive metadata", "build the dynamic metadata map automatically, continuously, and dynamically", "use metadata relationships", "identify and correlate events", "send commands", and "publishing API configured to allow third parties to receive and exchange metadata".
The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malegaonkar et al. ("Malegaonkar") [U.S. Pub. 2016/0359664] in view of Siebel et al. ("Siebel") [U.S. Pub. 2017/0006135].

With regard to claim 1, Malegaonkar teaches a system for integrated management of an infrastructure of a community ("smart object networks are considered field area networks (FANs), neighborhood area networks (NANs), personal area networks (PANs), etc. [par. 0026]"), 
where the infrastructure comprises a plurality of network-connected infrastructure systems, subsystems, devices, and building applications ("that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or 'AMI' applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. [par. 0026]" and "such as lights, appliances, vehicles, heating, ventilating, and air-conditioning (HVAC), windows and window shades and blinds, doors, locks, etc. The "Internet of Things" thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators [par. 0027]"), and 
where the systems, subsystems, devices, and building applications are independent and unintegrated ("each node 420 in the data-processing pipeline may be taken as one separate process , the system comprising: 
a user-defined machine-readable metadata model [fig. 7: IoT Developer Accelerator Environment (740)] comprising predefined metadata node templates defining metadata structures for said infrastructure systems, subsystems, devices, and building applications ("a menu 710 of 'things' may comprise any number of real (physical) things 720, ranging from 'things' 722 (e.g., IoT things, such as sensors, actuators, etc.), 'fog' 724 (e.g., fog processing devices/logic), 'actions' 726 (as mentioned above), and 'cloud' 728 (e.g., cloud-based processes) [par. 0052]" and "providing the nodes' metadata such as node name, node developer name, node description, the number of node input/output ports and their used protocols [par. 0046]" and "one format specification to standardize about how to specify the functionalities and their interfaces [par. 0042]"); 
connector modules [fig. 4: Link (420) and fig. 11: (1110)] configured to collect metadata from said infrastructure systems, subsystems, devices, and building applications ("connect the ports between nodes and then compose them as an interconnected graph on the development 'canvas' … the IDE can automatically check for compliance between interconnected nodes and may auto-configure the parameters [par. 0058]"); 
an event engine [fig. 1: IoT/IoE Architecture (100)] that receives metadata from said connector modules and which populates metadata node templates using said metadata to create populated metadata nodes ([fig. 12] and "by selecting a given node, such as a fog function node ('F[x]'), based on the inputs and outputs to/from the function node, the IoT IDE can populate various drop-down menus or other selections within a simplified logic programming window [par. 0060]" and "The nodes represented by the IoT IDE may then be programmed in step 1425 as detailed above, generally based on respective connectivity and functionality [par. 0070]"); 
a dynamic metadata map/model assembled by said event engine [figs. 12 and 13], comprising populated metadata nodes (see [fig. 13] where the environment comprises various nodes), including relationships between nodes based on said collected metadata, and pre-defined operation sequences ("by selecting a given node, such as a fog function node ('F[x]'), based on the inputs and outputs to/from the function node, the IoT IDE can populate various drop-down menus or other selections within a simplified logic programming window [par. 0060]"), based on the occurrence of events received from the connector modules, which pre-defined operation sequences define a set of operations according to predicted end-user requirements in response to pre-selected events (see [figs. 6 and 13] where based on a captured event, rules are applied and a set of operations can be executed in response);
wherein said dynamic metadata map/model contains metadata nodes for one or more of said plurality of infrastructure systems, subsystems, devices, and/or applications that are involved in a service workflow ("a menu 710 of 'things' may comprise any number of real (physical) things 720, ranging from 'things' 722 (e.g., IoT things, such as sensors, actuators, etc.), 'fog' 724 (e.g., fog processing devices/logic), 'actions' 726 (as mentioned above), and 'cloud' 728 (e.g., cloud-based processes) [par. 0052]"), wherein the service workflow comprises a set of pre-selected information that is presented to an end user ("by selecting a given node, such as a fog function node ('F[x]'), based on the inputs and outputs to/from the function node, the IoT IDE can populate various drop-down menus or other selections within a simplified logic programming window [par. 0060]");
wherein said predefined operation sequences comprise an end-to-end service workflow for end-users of the system ("An example workflow for the described IDE for developing and evaluating an IoT application/system may include the steps shown in the flow 800 of FIG. 8. As described in greater detail below, such steps may include: creating nodes (805), connecting and programming nodes (810), deploying to emulators (815) and simulating the graph (820), scaling up to real life simulation (825), deploying to real platforms (830), and then live maintenance and service (835) [par. 0054]" and "after the solution is deployed to the real world, the IDE platform can keep monitoring the connected devices and the dataflow, hence acting as a live maintenance and service tool for the solution, where data can be monitored, sensors/actuators can be programmed, logic can be changed, etc. In other words, the IoT IDE can be used for developing an app (setting up logic with devices), and also for operating the system once deployed [par. 0066]") by having metadata model undertake integration with multiple subsystems involved in the service workflow ("The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions [par. 0040]" and "deploying to real platforms (830), and then live maintenance and service (835) [par. 0054]" and "For platform emulation 320, the platforms to be emulated may include the things (e.g., sensors, actuators, etc.), the Fog platform, the Cloud platform, and the end-user platforms (e.g., Web). Notably, for the things, it is not easy to emulate different things from individual vendors. In one embodiment, therefore, the techniques herein may provide one format specification to standardize about how to specify the functionalities and the interfaces of the virtualized things [par. 0042]").
	Although Malegaonkar teaches where the infrastructure can include a variety of devices, locations, and functions ("that cooperatively monitor physical or environmental conditions at different 
	In an analogous art (IoT development), Siebel teaches taking into consideration a wide variety of different metrics for machine learning including building information modeling files ("building data (e.g., square footage, occupancy, age, building type, number of floors, air conditioned square footage), aggregation definitions (hierarchy) (e.g., meters to building, buildings to city block, building's regional identification), and asset data (e.g., number and type of HVAC assets, number and type of production units  [par. 0561]").
	Siebel further teaches, "The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints [par. 0041]" and "Rather than manually specify analytics, machine learning algorithms look at a large amount of 'raw' data signals and automatically learn how to combine these signals in the appropriate manner that captures this predictive ability in a much more direct and scalable manner [par. 00231]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the teachings of Malegaonkar, with Siebel's teachings of collecting and analyzing a wide range of data, including building information modeling, for the benefit of allowing the system to learn and provide more accurate prediction results for a wide range of applications, including for managing various communities such as a building. 
The combination of Malegaonkar and Siebel teachings a system where the IDE of Malengaonkar can include the metadata data and machine learning aspects of Siebel for controlling various environments. 

With regard to claim 2, the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein said community is a city (smart city applications [par. 0315]).

With regard to claim 3, the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein said community is a single building ("building data (e.g., square footage, occupancy, age, building type, number of floors, air conditioned square footage [par. 0561]").

With regard to claim 4, the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein said community is a collection of buildings ("optimized distributed energy resources in smart grids, micro-grids, and buildings [par. 0060]").

With regard to claim 5, the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein said community is a workplace or single-tenant space within a multi-tenant building ("A facility such as an office, data center, hospital, etc. A facility is placed at a location and is owed or leased by an organization [table 3]")
where some subsystems (such as air conditioning) belong or are operated by the building and/or building management, while other subsystems (such as card access & CCTV) are owned and/or managed by a tenant ("These smart connected appliances, including thermostats, HVAC systems, dishwashers, and refrigerators, provide increasingly precise data about home operation, from the variation in indoor air temperature to the measured efficiency of the hot water heater. By integrating and analyzing these data, home service providers, including landlords, appliance manufacturers, home insurance companies, security and safety providers, and home maintenance companies, will enable the predictive and proactive mitigation of home system failures before they impact a customer's safety, comfort, or home maintenance costs [par. 0497]").
	Note: claim is presented in the alternative.

With regard to claim 6, the combination above teaches the system according to claim 1. Siebel in the combination teaches the system further comprising cross references between existing metadata nodes ("the types defined by the platform types 1312 may create a layer of abstraction over various data stores, such as relational database management systems 1314, key/value stores 1316, and multi-

With regard to claim 7, the combination above teaches the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein the event engine is configured to build the dynamic metadata map automatically, continuously, and dynamically, ("can be placed and interconnected within the IoT Developer Accelerator Environment 740, which allows (menu 750) selecting, connecting, and deleting the objects (nodes 760) and their connections (770), and so on [par. 0053]" and "the IDE can automatically check for compliance between interconnected nodes and may auto-configure the parameters [par. 0058]") 
modifying the metadata map as collected metadata changes ("after the solution is deployed to the real world, the IDE platform can keep monitoring the connected devices and the dataflow, hence acting as a live maintenance and service tool for the solution, where data can be monitored, sensors/actuators can be programmed, logic can be changed, etc. [par. 0066]").

With regard to claim 8, the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein the event engine is configured to use metadata relationships to extract metadata from existing nodes or from subsystems to build and update metadata nodes ("the types defined by the platform types 1312 may create a layer of abstraction over various data stores, such as relational database management systems 1314, key/value stores 1316, and multi-dimensional stores 1318 and provide a consistent set of APIs for a metadata driven development environment [par. 0263]").

With regard to claim 11, the combination above teaches the system according to claim 1 Siebel in the combination teaches the system further comprising an analytics engine configured to identify and correlate events and to update existing events or create new events based on identified correlations ("the data services component 204 may detect changes to data within any of the other data stores 406-410 and 414-416 and update or recalculate data in the multi-dimensional data store 412 based on the changes [par. 0171]").

With regard to claim 12, the combination above teaches the system according to claim 1. Malegaonkar in the combination further teaches wherein the event engine is configured to send commands to one or more of said infrastructure systems, subsystems, devices, and applications based on the receipt of one or more event conditions received by the event engine ("The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions. Upon deploying the node programming to one or more corresponding platform emulators configured to execute the node programming, the logical and executable graph may be simulated by the IoT IDE by executing the node programming to produce the one or more actions based on the one or more inputs and the one or more processing functions [par. 0040]").

With regard to claim 13, the combination above teaches the system according to claim 1. Malegaonkar in the combination further teaches wherein the network comprises the Internet ("The Internet [par. 0025]").

With regard to claim 14, the combination above teaches the system according to claim 1. Malegaonkar in the combination further teaches wherein the network comprises only private networks ("which may be the public Internet or a private network [par. 0027]").

With regard to claim 15, the combination above teaches the system according to claim 1. Siebel in the combination further teaches wherein the connector modules are configured to periodically check for changes in building information modeling files and to update the metadata model when changes are discovered relative to earlier versions of said building information modeling files ("the data services component 204 may detect changes to data within any of the other data stores 406-410 and 414-416 and update or recalculate data in the multi-dimensional data store 412 based on the changes [par. 0171]").

With regard to claim 17, the combination above teaches the system according to claim 1, further comprising an publishing API configured to allow third parties to receive and exchange metadata with the system ("different people can work on different modules, such as highly-complex control systems, and then all of these different modules/nodes can be placed in the IoT IDE (e.g., an open API platform) and implemented in a single environment. In this manner, third-party developers are also allowed to write new components for addition to the thing libraries [par. 0061]"). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Malegaonkar in view of Siebel further in view of Byrne et al. ("Byrne") [U.S. Pub. 2007/0256054].

With regard to claim 16, the combination of Malegaonkar and Siebel teaches the system according to claim 1. Although Malegaonkar in the combination teaches the system further comprising a user interface display that provides a user with visualization capability to navigate through the metadata model ("As shown in the view 1200 of the GUI in FIG. 12, the IoT IDE also allows developers to easily provide functionality, write policies, and compile the nodes [par. 0060]"), the combination does not explicitly teach a 3d visualization. 
In an analogous art (integrated development environments) Byrne teaches providing a user a 3d visualization ("the system allows a user to zoom in and zoom out on each scaled-down version of a source code file by using 3D rendering effects to increase and decrease the visual resolution of the contents within the associated box [par. 0010]").
Byrne further teaches "display of such a call-graph is presented to the user as a 2D graph, wherein the functions/methods are represented as nodes and the call relations to these functions/methods are represented as arcs. Unfortunately, when a standard 2D UI is used to display complex source code structures, the associated call-graph can easily clutter the display, making the links very hard to follow or even unreadable [par. 0006] and "what is needed is a method and an apparatus that allows a user to efficiently visualize and navigate through complex source code structures without the above-described problems [par. 0008]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Malegaonkar's GUI, to become a 3d GUI, for the benefit of allowing a user to efficiently visualize and navigate through complex source code structures.

Response to Arguments
Applicant's arguments filed 10/27/2021 are summarized and responded to below:
a) The specification implicitly or inherently discloses that each of the functions are performed by software and that the specification implicitly or inherently discloses that each of the functions are performed by software. Moreover, the person of ordinary 
With regard to argument a), the examiner respectfully disagrees. The issue of 35 USC 112(a) here is not one of enablement but of written description. Even assuming that "the person of ordinary skill in the art would readily be able to write software that could carry out these functions", this does not automatically indicate that the inventor was in possession of the claimed invention. Because the specification does not provide a disclosure of the computer in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, the claims are rejected un 35 USC 112(a) and because the written description fails to disclose the corresponding structure for performing the claimed functions, the claims are indefinite under 35 USC 112(b). 

b) The rejection of claims for double patenting over the claims of the '269 application should be withdrawn. [remarks pages 7-8]
With regard to argument b), the double patenting rejection has been withdrawn due to the newly recited elements presented in claim 1.

c) Malegaonkar does not disclose or suggest an "end-to-end service workflow for end-users". [remarks page 9]
With regard to argument c), the examiner respectfully disagrees. As presented in the rejection of claim 1 above, Malengaonkar teaches, "An example workflow for the described IDE for developing 

d)  The Office Action also cites Byrne as disclosing a call-graph which is presented to the user as a 2D graph, where functions/methods are represented as notes and the call relations to the functions/methods are represented as arcs. First, what is disclosed here is only a 2D graph, and second, it is presented as a method to visualize and navigate through complex source code structures, not a metadata model. Indeed, none of the Figures of Byrne look anything like a 3D representation of a metadata model. [remarks pages 9-10]
With regard to argument d), the examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Malengaonkar is relied upon to teach the metadata model, e.g., Malengaonkar [fig. 13], and Byrne is relied upon to teach where 2D models such as the one shown by 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behzadi et al. [U.S. Pub. 2019/0265971] teaches a software application development platform based upon a model driven architecture and derivative IoT SaaS applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119